Citation Nr: 1534921	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David W. Magaan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for right upper extremity shell fragment wound scars and assigned a 0 percent rating effective September 28, 2009.  The RO also continued a 10 percent rating for mild sensory neuropathy of the right ulnar nerve.  The Veteran appealed these assigned ratings.  The matter has since been transferred to the RO in St. Petersburg, Florida.

The Board remanded these claims for higher ratings in December 2012.  The Veteran then testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2013.  The claims were then remanded for additional development in May 2013.  In August 2013, the Board issued a decision granting a 30 percent evaluation for peripheral neuropathy of the right ulnar nerve and a 10 percent initial evaluation for right upper extremity shell fragment wound scars.  The Board also identified an informal claim for a TDIU, and remanded that claim for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is this TDIU claim that now returns for further adjudication by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the Veteran's TDIU claim in August 2013 for additional development.  That development was completed, and the AOJ readjudicated the claim in a June 2015 supplemental statement of the case.  In July 2015, the Veteran's representative submitted a VA Form 9, which includes a request for a videoconference hearing before a VLJ of the Board.  Notably, the April 2013 hearing before the undersigned did not address the issue of a TDIU.  Therefore, another hearing should be scheduled to accommodate the Veteran's request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




